Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.205 Filed 03/08/21 Page 1 of 18




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                                                    Civil No. 20-cv-13293
vs.
                                                    Hon. David M. Lawson

INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE, AND
AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA,

     Defendant.
______________________________/

       GOVERNMENT’S RESPONSE TO MOTION TO INTERVENE

      After a well publicized period of negotiation, the United States and the

UAW agreed to settle criminal and civil liability against the union through a civil

consent decree. Prior to finalizing the agreement, the United States spoke with

many interested parties, including members of the UAWD group. Then, last

December, the United States and UAW held a press conference and announced the

deal and its parameters, including the imposition of a monitor, how that monitor

would be selected, and the plan to hold a referendum on UAW’s election process.

      After this Court granted the parties’ motion to enter the consent decree,

UAWD and Scott Houldieson moved to interene in the lawsuit to undo the parties’

agreement and have the Court add or change its terms. But their motion is

                                          1
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.206 Filed 03/08/21 Page 2 of 18




untimely. Even this district’s local rules would not permit a party to move for

reconsideration now. And there is no legal basis that gives the Court authority to

enter new terms to the agreement. But the motion to intervene fails for other

reasons too, including because the United States has and can adequately represent

the rights of UAW members. So the motion should be denied.

                                 BACKGROUND

      On December 14, 2020, after months of arms-length negotiations, the United

States filed a civil complaint against the Internatnional Union, United Automobile,

Aerospace, and Agricultural Implement Workers of America (or the “UAW”).

(ECF No. 1, PageID.1). The complaint was brought under the Anti-Fraud

Injunction Act, 18 U.S.C. § 1345, which permits the Attorney General to

commence a civil action to enjoin certain federal criminal violations. 18 U.S.C.

§ 1345(a)(1).

      But this complaint was not filed to start an adversarial battle. Rather, as

mentioned above, the parties had been negotiating for some time. And these

negotations were not secret. In fact, more than six months before the complaint

was filed, both sides announced they “had a productive and helpful first meeting to

begin negotiations.” And the government attorneys and agents did not just speak to

top officials at UAW. They also spoke with union members, including

representatives from the group United All Workers for Democracy Movement or

                                          2
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.207 Filed 03/08/21 Page 3 of 18




UAWD. (ECF No. 12, PageID.142).

      So at the same time the complaint was filed, the parties also proposed a

resolution. They filed a motion with an attached proposposed consent decree. (ECF

No. 6, PageID.89). While this filing was struck from the docket (id.), as before, the

parties’ proposal was not secret. Indeed, the UAWD posted both the parties’

motion and proposed consent decree (available to the public before the the Court’s

order) on their website. See https://uawd.org/wp-content/uploads/2020/12/USA-vs-

UAW-motion-for-consent-order.pdf (last visited March 8, 2021). The government

and the UAW also held a joint press conference and announced the general

parameters of the deal. For instance, as part of the proposal, there would be an

independent monitor “chosen by the government from a slate of candidates

suggested by the union.” And another part required the UAW to hold a referendum

that would allow the UAW members to vote on their method of election—that is,

whether to change from the current delegate election system to a direct election

one, sometimes called “one member, one vote.”

      Prior to this proposal, UAWD had itself been trying to change UAW’s

election system by following the requirements for such a change in the UAW

constitution. So when the local media reported on the proposed Consent Decree,

they asked Scott Houldieson, the chairperson of UAWD, his reaction—what he

thought that the proposed agreement didn’t change the UAW election method, but

                                          3
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.208 Filed 03/08/21 Page 4 of 18




instead allowed UAW members to vote to determine if there would be a change.

Houldieson commented that he is “all for democracy” and simply wanted “the

opportunity to educate the membership” on the direct elections.

      Three weeks later, the parties filed a second joint motion for entry of a

consent decree. (ECF No. 7, PageID.91). In its order striking the parties’ initial

motion, the Court indicated that attaching the proposed order was improper. (ECF

No. 6, PageID.89). So the new motion did not attach the parties’ proposed consent

decree as an exhibit. But it did discuss the important settlement terms. See ECF

No. 7, PageID.100 (explaining that the proposed resolution contemplated “a

referendum by UAW members to choose whether to keep the current method of

electing members of the [UAW’s International Executive Board], or to change to a

one-member, one-vote, direct election method”). And the proposed order contained

the same terms that were discussed at the press conference, in numerous media

reports, and contained in the proposed order UAWD posted on its website.

      On January 7, 2021, counsel for UAWD entered an appearance, noting she

was “preparing a motion for leave to interevene.” (ECF No. 8, PageID.103). More

specifically, UAWD sought to intervene “to address the Court’s exercise of its

discretion with respect to approval and subsequent implementation and

enforcement of the parties’ jointly proposed Consent Decree.” (Id.).

      Three weeks later, the UAWD had still not filed any motion to intervene.

                                          4
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.209 Filed 03/08/21 Page 5 of 18




And on January 29, 2021, this Court granted the parties’ motion for entry of a

consent decree. (ECF No. 9, PageID.104). The Court explained that, given the

arms-length negotiations that occurred, the agreement was “presumptively

reasonable.” (ECF No. 9, PageID.106). But the Court nevertheless conducted an

independent review to determine if the terms were “fair, adequate, and reasonable”

and found that they “should deter the repetition of similar [criminal] conduct” by

UAW officials. (ECF No. 9, PageID.105-106). So immediately after granting the

parties’ motion, the Court also entered the Consent Decree. (ECF No. 10,

PageID.108).

      Nealy a month after the Court’s order, UAWD and Scott Houldieson finally

filed a motion to intervene. (ECF No. 12, PageID.139). They asserted the reason

was to “identify[ ] key weaknesses” in the Consent Decree and “propos[e] ways to

fix them.” (ECF No. 12, PageID.139-140). They also seek to “remain[ ] engaged”

in the process and be given the ability to “appeal.” (ECF No. 12, PageID.140). In

their motion, UAWD also argues that “[t]he consent decree must establish direct

. . . election of officers.” (ECF No. 12, PageID.142, emphasis in original). And

they “seek[ ] to suggest candidates for appointment” of the monitor. (ECF No. 12,

PageID.143).




                                         5
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.210 Filed 03/08/21 Page 6 of 18




                                    ARGUMENT

       Rule 24 sets the boundaries when an outsider can “intervene” in a lawsuit.

See Fed. R. Civ. P. 24. There are two types—intervention as of “right” and

“permissive” intervention. Id. But before analyzing whether intervention is

appropriate in either context, it is first helpful to consider what relief the outsiders

are seeking. See, e.g., United States v. Michigan, 424 F.3d 438, 444 (6th Cir. 2005)

(to evaluate one of the factors related to pending motion to intervene, the court

explained that “it is necessary to identify the claims currently pending before the

district court”).

       Here, UAWD and Houldieson want this Court to reconsider its order

granting the parties’ motion for a consent decree and substantially restructure the

parties’ settlement. But the local rules would not even permit a party to make such

a belated motion for reconsideration. See E.D. Mich. L.R. 7.1(h)(1) (noting that a

motion must be filed within 14 days after entry of an order). Furthermore, even if

UAWD and Houldieson were successful in convincing this Court to re-visit its

ruling, they cannot obtain what they ultimately want—having this Court change

the consent decree’s provisions, e.g., with respect to the selection of the monitor.

See, e.g., Officers for Justice v. Civil Service Commission, 688 F.2d 615, 630 (9th

Cir.1982) (court cannot “delete, modify, or substitute certain provisions of the

consent decree,” but instead must “give[ ] or with[o]ld” approval); Pettway v.

                                            6
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.211 Filed 03/08/21 Page 7 of 18




American Cast Iron Pipe Co., 576 F.2d 1157, 1172 (5th Cir. 1978) (court “may not

unilaterally change the [proposed consent] decree”). Especially in this context

then, the proposed request to intervene should be denied.

I.    UAWD and Houldieson are not permitted to intervene as a matter of right.

      An outsider seeking to intervene as a matter of right must show that (A) its

motion is “timely,” (B) it has a “substantial legal interest” at issue in the case,

(C) its ability to protect this interest may be impaired, and (D) the current parties

may not adequately represent this interest. Michigan, 424 F.3d at 443.

      A.     The motion to intervene is not timely.

      UAWD’s and Houldieson’s motion is not timely. The court considers five

different factors when evaluating timeliness: (1) the point or stage of the suit,

(2) the purpose for intervening, (3) the length of time where the outsiders knew or

should have known of their interest in the case, (4) the prejudice to the parties, and

(5) any unusual circumstances. Jansen v. City of Cincinnati, 904 F.2d 336, 340

(6th Cir. 1990).

      This Court ruled on the parties’ motion for the entry of the consent decree,

and entered the consent judgment over a month ago. And courts frequently deny

requests to intervene that are made after a judgment is entered. See Jordan v.

Michigan Conference of Teamsters Welfare Fund, 207 F.3d 854, 862 (6th Cir.

2000) (motion to intervene filed after final judgment was untimely); Cuyahoga

                                           7
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.212 Filed 03/08/21 Page 8 of 18




Valley Ry. Co. v. Tracy, 6 F.3d 389, 396 (6th Cir. 1993) (proposed intervenors

were not entitled to “enter the proceedings after the case has been fully resolved, in

an attempt to achieve a more satisfactory resolution”).

      In Stotts v. Memphis Fire Dept., 679 F.2d 579, 580-81 (6th Cir 1982), for

instance, the district court denied an intervention attempt that came weeks after the

consent decree. The lawsuit occurred when a group of minority firefighters filed a

lawsuit against the Memphis Fire Department alleging racially discriminatory

hiring and promotion practices. Id. The media followed the dispute and a number

of front-page newspaper stories tracked the litigation. Id. Eventually, the parties

reached a settlement and proposed a consent order to the district court. Id. The

court approved it. Id. Weeks later, a group of non-minority firefighters filed a

motion to intervene to delay approval of the consent decree. Id. The district court

denied the request, noting that the outsiders adopted a “wait-and-see” posture and

their motion was untimely. Id.

      The Sixth Circuit affirmed. Id. at 585. As to the purpose for the proposed

intervention, the court explained that the proposed intervenor’s requests were

“substantively unavailable as a matter of law.” Id. at 582. The outsiders should

have known about the possibility that the department’s promotional procedure

could be changed—it was “inherent from the outset of the litigation.” Id. at 583.

And in part from the media coverage that occurred “months before” the consent

                                          8
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.213 Filed 03/08/21 Page 9 of 18




order, the proposed intervenors had sufficient notice. Id. The court also found that

the city adequately protected the interests of the non-minority firefighters, the

delay in implementing the relief would cause prejudice, and certain unsual

circumstances (including the “months of settlement negotiations”) did not warrant

intervention. Id. at 584-85; see also Michigan Association for Retarded Citizens v.

Smith, 657 F.2d 102, 105 (6th Cir. 1981) (affirming denial of motion to intervene

that came months after inception of litigation and one month after entry of consent

order); Associated Builders & Contractors, Inc. v. Herman, 166 F.3d 1248, 1257

(D.C. Cir. 1999) (affirming denial of intervention by union that came three weeks

after motion because there was “no reason . . . apparent from the record” why the

union could not have sought intervention before the district court’s ruling).

      So too here. Counsel for UAWD and Houldieson filed her appearance while

the parties’ motion was pending. Nothing prevented a timely motion to intervene.

And months before this, both UAWD and Houldieson knew of the negotiations and

the proposed settlement—as noted above, they posted the initial proposed consent

decree on their website. Furthermore, given that they had been “closely following

the publicity,” (ECF No. 12, PageID.161), the media covererage alone provided

UAWD and Houldieson with sufficient notice about the substantive aspects of the

parties’ proposed resolution. Indeed, at the time of the press conference,

Houldieson was even pointedly asked about his thoughts that the parties’

                                          9
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.214 Filed 03/08/21 Page 10 of 18




 settlement did not change the election rules.

       As explained above, UAWD and Houldieson are seeking to undo a decision

 that has already been made and to improperly inject provisions into the consent

 decree without any legal basis to do so. Their veiled request for reconsideration is

 late. And they point to no law that permits them to change the UAW’s method of

 electing its officers. So like in Stotts, their proposals are “substantively unavailable

 as a matter of law.”

       The other factors likewise weigh against intervention. The parties would be

 prejudiced by delay, including because the terms of the consent order require them

 to select a monitor by April 11, 2021. And relying on this requirement, the process

 is already well under way. Further, like in Stotts, the consent decree occurred after

 months of highly publicized negotiations.

       While not explicitly addressing the issue of timeliness, UAWD and

 Houldieson do cite to United States v. City of Detroit, 712 F.3d 925 (6th Cir.

 2013). This case involved one chapter in a decades-long battle to bring the City of

 Detroit’s water department into compliance. Id. at 926-27. At numerous points

 throughout the litigation, the city did not follow the requirements of the consent

 decree. Id. at 927-28. At a point of non-compliance, the district court created a

 committee to propose a long-term plan, and noted that this would likely require

 “structural changes” including overriding the city’s charter and existing contracts.

                                           10
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.215 Filed 03/08/21 Page 11 of 18




 Id. at 929. This committee subsequently created such a plan that, e.g., enjoined

 unions that were not part of the lawsuit from filing grievances or arbitration

 demands and that struck parts of the collective bargaining agreements. Id. The

 district court entered an order adopting portions of the recommended plan,

 including those restricting unions’ rights. Id. Within a few weeks, some unions

 moved to intervene, alleging certain Constitutional violations. Id. at 929-30. The

 district court denied the motions as untimely. Id.

       But the Sixth Circuit reversed. Id. at 933-34. It recognized there was a “close

 balance of fact-specific considerations.” Id. at 931. But given the “potential

 prejudice [to the unions] from complete denial,” the district court did not properly

 consider “[l]imited intervention.” Id. at 932-33. The district court was properly

 concerned with “late stage” requests where outsiders sought to “re-litigate issues

 that they watched from the sidelines.” Id. at 932. But this could be remedied by

 limiting intervention to a “prospective basis.” Id.

       There are a number of important factual differences here. To begin with,

 UAWD and Houldieson have not set forth the same type of legal interests or

 prejudice that would have occurred to the unions in City of Detroit. Moreover, as

 explained above, they are requesting intervention for things, like in Stotts, that are

 “unavailable as a matter of law.” To the extent they could articulate a different

 purpose at a later date, the issue of intervention could be revisited. But for the

                                           11
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.216 Filed 03/08/21 Page 12 of 18




 purposes they seek, their motion is untimely and should be denied.

 B.    UAWD and Houldieson have not shown a “substantial legal interest” that
       would be impaired though the consent decree.

       Although the “interest” that is permissible for intervention is “rather

 expansive,” Michigan State AFL-CIO v. Miller, 103 F.3d 1240, 1245 (6th Cir.

 1997), it is not limitless. See, e.g., Coal. to Defend Affirmative Action v. Granholm,

 501 F.3d 775, 781 (6th Cir. 2007) (public interest group challenging enforcement

 of a statute was not sufficient for intervention). Unlike the Constitutional violations

 alleged by the intervenors in City of Detroit or even the reverse-discrimination

 claims by the proposed intervenors in Stott, neither UAWD nor Holdesion identify

 any statutory, constitutional or other legal right they hold that is at issue.

       In any case, even if UAWD or Holdesion had a sufficient interest, they have

 not articulated how such a right is being infringed. Their group has sought, through

 the UAW constitution, to change the method for electing officers. This remains

 unchanged. Indeed, the consent agreement merely speeds up what they have been

 trying to do all along—get a union-wide vote on the “one member, one vote” issue.

 C.    The United States adequately represents the interests of UAW members.

       The United States has and can adequately represent the interests of UAW

 members. Unlike class action settlements where there is the concern about the

 possibility of collusion, “[w]hen the Department of Justice advocates a settlement,”

 there is not the same concern. United States v. City of Miami, 614 F.2d 1322, 1332
                                            12
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.217 Filed 03/08/21 Page 13 of 18




 n.18 (5th Cir. 1980).

       In any case, UAWD and Houldieson have the burden to demonstrate that the

 current parties do not adequately represent their interests. Jordan v. Michigan

 Conference of Teamsters Welfare Fund, 207 F.3d 854, 863 (6th Cir. 2000). They

 fail to meet this burden if (1) “no collusion is shown” between the government and

 opposition, (2) the government “does not have any interests adverse” to the outside

 party, and (3) the government “has not failed in the fulfillment of its duty.” Id.

       And they have failed to meet that burden here. There is no collusion between

 the United States and the UAW. The United States does not have an adverse

 interest to the UAWD or Houldieson. And it has not failed to fulfill its duty.

 II.   UAWD and Houldieson are not entitled to permissive intervention.

       Permissive intervention likewise requires a “timely” motion. As explained

 above, the UAWD and Houldesion motion is not.

       Permissive intervention is within the discretion of the district court. And

 where an outsider’s “position is being represented” already, the court is

 “counsel[ed] against granting permissive intervention.” Bay Mills Indian Cmty. v.

 Snyder, 720 F. App'x 754, 759 (6th Cir. 2018). Here, as explained above, the

 United States has and will continue to represent the interest of union members.

 Without certainty, there will not be unanimity in a group of hundreds of thousands

 of union workers. But that doesn’t mean that the United States cannot represent the

                                           13
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.218 Filed 03/08/21 Page 14 of 18




 general interest of union workers in having a clean union.

        Furthermore, the outsider must set forth “a claim or defense” that has a

 “common question of law or fact” that is at issue in the litigation. Fed. R. Civ. P.

 24(b)(1)(B). And UAWD and Houldieson have not articulated any such claim or

 defense that is presently at issue here. See United States v. District Council of New

 York City, 972 F. Supp. 756, 762-65 (S.D.N.Y. 1997) (because consent decree was

 already entered, only issues before the court related to “the proper

 implementation,” so proposed intervenors must, “at the very least articulate a

 theory that [the proposed] implementation . . . would violate a provision of the

 Consent Decree,” and denying relief to local unions that had not done so); cf.

 United States v. International Bhd. of Teamsters, In Re: Application XX by the

 Teamsters Administration, 765 F. Supp. 1206, 1210 (S.D.N.Y. 1991) (denying

 Teamsters’ president’s motion to intervene to challenge finding by a court

 administrator that allegedly “damage[d] his reputation” was not cognizable

 interest).

        This Court has already ruled on the proposed consent order, which includes

 the method for determining the monitor. So the issues that UAWD and Houldieson

 seek to address are not before the Court. See, e.g., Law Offices of David Efron,

 P.C. v. Candelario, 842 F.3d 780, 784 (1st Cir. 2016) (no right for permissive

 intervention in part because “all of the questions of law or fact in the [underlying]

                                           14
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.219 Filed 03/08/21 Page 15 of 18




 litigation have already been settled”).

       While not necessary to the decision, it is nonetheless important to clear up

 UAWD’s and Houldieson’s mischaracterization of the monitor selection process—

 that it is “reminiscent of the fable about the fox and the chicken coop.” (ECF No.

 12, PageID.144). The UAW does not have “sole responsibility” to select the

 monitor. (ECF No. 23, PageID.143). Instead, the union proposes a slate of

 candidates to the United States, who can select someone from this list or ask for

 more candidates. (ECF No. 10, PageID.117). Importantly, this is the same process

 that occurs with regularity in selecting corporate monitors, and is the protocol

 recommended by the United States Department of Justice. See DOJ Memorandum,

 Selection of Monitors in Criminal Division Matters (10/11/18).

       UAWD and Houldieson argue that they should be allowed to intervene

 because they are just like parties who have an interest in public and union

 elections. But in each of these cases that they cite, the intervenor wanted to enter

 the litigation so the court could consider its position of a pending issue. See Pub.

 Interest Legal Found., Inc. v. Winfrey, 463 F. Supp. 3d 795, 798 (E.D. Mich. 2020)

 (plaintiff sought to compel City of Detroit to undertake more aggressive measures

 to purge voter rolls of ineligible voters and, at the time of the intervenor’s motion,

 this Court had not yet ruled on plaintiff’s claims or the defendant’s motion to

 dismiss); Powell v. Benson, No. 20-11023, 2020 WL 5229104, *5 (E.D. Mich.

                                           15
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.220 Filed 03/08/21 Page 16 of 18




 Sept. 2, 2020) (although court had entered a consent order, there was a pending

 motion for contempt and, because the intervenor’s interest “arose from the …

 purported failure to comply with the Consent Decree,” there was still a pending

 issue); King v. Whitmer, No. 20-13134, 2020 WL 7053810, at *2 (E.D. Mich.

 Dec. 2, 2020) (claims were unresolved and intervenor would be “subject to the

 same briefing schedule” as the parties on those issues); Trbovich v. United Mine

 Workers of Am., 404 U.S. 528, 529 (1972) (Secretary of Labor initiated action to

 set aside union election alleging violations of LMRDA that was still pending). That

 is not the case here, at least with respect to UAWD’s and Houldieson’s requests.

       Put differently, like in City of Detroit, supra, there may be a specific issue

 that could allow for UAWD, Houldieson, or some other third party to intervene.

 But UAWD and Houldieson should not be permitted to intervene to accomplish the

 express purposes that they seek—to have this Court set aside or re-structure the

 consent order.




                                          16
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.221 Filed 03/08/21 Page 17 of 18




                                  CONCLUSION

       The Court should deny UAWD’s and Houldieson’s motion to intervene.

  Respectfully submitted,

  Saima S. Mohsin
  Acting United States Attorney

  /s/ Steven P. Cares                      /s/ David A. Gardey (with consent)
  Assistant United States Attorney         Assistant United States Attorney
  United States Attorney’s Office          United States Attorney’s Office
  Eastern District of Michigan             Eastern District of Michigan
  211 West Fort Street, Suite 2001         211 West Fort Street, Suite 2001
  Detroit, MI 48226                        Detroit, MI 48226
  Phone: (313) 226-9139                    Phone: (313) 226-9591
  Email: steven.cares@usdoj.gov            Email: david.gardey@usdoj.gov

 Dated: March 8, 2021




                                      17
Case 2:20-cv-13293-DML-RSW ECF No. 15, PageID.222 Filed 03/08/21 Page 18 of 18




                                Certificate of Service
       I hereby certify that on March 8, 2021, I electronically filed the foregoing

 paper with the Clerk of the Court using the ECF system which will send

 notification of such filing to the attorneys of record.

                                             /s/ Steven P. Cares
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             Eastern District of Michigan
                                             211 West Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             Phone: (313) 226-9139
                                             Email: steven.cares@usdoj.gov




                                            18
